Citation Nr: 0844873	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture, left ankle.  

2.  Entitlement to service connection for hereditary 
neuropathy with liability to pressure palsies (HNPP).

3.  Entitlement to an initial evaluation in excess of 
20 percent for lumbosacral fusion due to spondylolisthesis.

4.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.

5.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1983, and from November 1990 to January 2005.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in March 2006, and a substantive appeal was 
received in May 2006.

The issues of entitlement to service connection for HNPP; 
entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral fusion due to spondylolisthesis; entitlement 
to an initial compensable evaluation for right carpal tunnel 
syndrome; entitlement to an initial compensable evaluation 
for left carpal tunnel syndrome; and, entitlement to an 
initial compensable evaluation for GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDING OF FACT

The medical evidence establishes that the veteran fractured 
his left ankle during active service.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of left 
ankle fracture are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has claimed entitlement to service connection for 
residuals, fracture left ankle, contending that he fractured 
his ankle during service.

VA examination conducted in December 2004 shows that the 
veteran reported a history of inservice left ankle fracture.  
He reported that he had also had a biopsy of the nerve done 
on the left side of the ankle, and since that time he had 
experienced decreased sensation covering the lateral aspect 
of the foot.  He stated that it was difficult to tell whether 
his fracture residuals bothered him or not because of the 
neuropathy to the extremities.  

The examiner diagnosed healed left ankle fracture, with no 
current residuals.  The examiner stated the veteran's claims 
file, to include service medical records, had been reviewed.  
The examiner's opinion is therefore probative.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  

The Board observes that the December 2004 VA examination was 
conducted while the veteran was still on active service.  He 
did not separate from active service, in fact, until January 
31, 2005-nearly two months after his VA examination was 
conducted on December 8, 2004.

Despite the finding of no residuals prior to discharge, the 
VA examination itself demonstrates the presence of a healed 
left ankle fracture during the veteran's active service.  As 
such, service connection for a left ankle fracture is 
appropriate.


ORDER

Service connection for residuals, left ankle fracture is 
granted.




REMAND

Service medical records reflect that the veteran had suffered 
from chronic sensory neuropathy since 1995.  In 2001, DNA 
testing revealed HNPP, which is a congenital defect.  The 
veteran has claimed that his congenital HNPP was aggravated 
during service.  Due to the complex medical nature of such 
claim, the veteran should be afforded a VA examination to 
assess whether his HNPP was subject to a superimposed disease 
or injury during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the veteran's lumbar spine disability, 
bilateral carpal tunnel syndrome, and GERD, the December 2004 
VA examination report was conducted for the purpose of 
determining disability, and was conducted prior to the 
veteran's discharge from active service.  It is therefore not 
adequate for rating purposes, thus the veteran must be 
afforded new VA examinations to assess the severity of such 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination pertaining to his HNPP.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should provide an opinion as to 
whether the veteran's congenital HNPP was 
subject to a superimposed disease or 
injury during service?

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

2.  The veteran should be afforded an 
orthopedic examination with an 
orthopedist to determine the severity of 
his lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and 
muscle spasm are present.  The examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.  

3.  Schedule the veteran for a VA 
examination with an appropriate 
specialist to address the current 
severity of his bilateral carpal tunnel 
syndrome disability.  It is imperative 
that the claims file be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings 
should be clearly reported, and the 
examiner should perform any 
radiological studies of the extremities 
deemed necessary.  The examination of 
the extremities should include range of 
motion studies, commentary as to the 
presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the 
frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  
Additionally, the examiner should 
express an opinion as to whether or not 
there is an incomplete or complete 
paralysis of the left and right 
extremity, the whether any incomplete 
paralysis is mild, moderate, or severe.  

4.  Schedule the veteran for a VA 
examination with an appropriate 
specialist to address the current 
severity of his GERD.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported.  The examination 
report should clearly address whether the 
veteran has recurrent epigastric distress 
with dysphagia; pyrosis; regurgitation; 
substernal or arm or shoulder pain; pain; 
vomiting; material weight loss; 
hematemesis; melena; anemia; or, any 
other symptom combinations productive of 
severe impairment of health.

5.  After completion of the above, the RO 
should readjudicate the issues.  If any 
of the benefits sought are not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


